Citation Nr: 0817068	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than December 10, 
2004, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO that granted service connection for PTSD and assigned an 
initial 100 percent evaluation, effective on December 10, 
2004.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was initially 
diagnosed as having PTSD in September 2004.  

2.  The veteran's original claim of service connection for 
PTSD was received on December 10, 2004.  

3.  In a January 2005 rating decision, the RO granted service 
connection for PTSD, effective on December 10, 2004, the date 
of receipt of the original claim.  


CONCLUSION OF LAW

An effective earlier than December 10, 2004, the date of 
clam, for the grant of service connection for PTSD, is not 
assignable under the law.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.155(a), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


II.  Earlier effective date for PTSD.

The record shows that the veteran's original claim of service 
connection for PTSD was received by VA on December 10, 2004.  
The medical evidence reveals that, in September 2004, the 
veteran was given a private psychiatric examination and 
diagnosed with PTSD.  

Subsequent to this examination, the veteran was afforded a VA 
examination in February 2004 and was again diagnosed with 
PTSD.  In a January 2005 rating decision, the RO granted 
service connection for this condition, effective December 10, 
2004, the date of receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

If, however, a claim of entitlement to service connection is 
received within a year following separation from service, the 
effective date will be the day following separation. 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In support of his claim, the veteran, citing 38 U.S.C.A. 
§ 5110(g), 38 C.F.R. § 3.114(a) and the Court's decision in 
McCay v. Brown, 9 Vet. App. 183, 189 (1996), maintains that 
the effective date of service connection should be one year 
prior to his current effective date, because VA's addition of 
a diagnostic code for PTSD, effective on April 11, 1980, was 
a liberalizing VA issue pursuant to 38 C.F.R. § 3.114(a).  
See 45 Fed Reg. 26,326 (1980).  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), unless an exception 
applies, the RO granted the earliest effective date for a 
grant of service connection for PTSD that the law allows.  

An exception is made under certain circumstances:  

Subject to the provisions of [38 U.S.C. § 
5101], where compensation, dependency and 
indemnity compensation or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).  

The implementing regulation, 38 C.F.R. § 3.114(a), provides:  

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

        (1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

        (2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
        
        (3) If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

After a careful review of the record, the Board finds that 
the veteran's claim for an effective date for service 
connection for PTSD prior to December 10, 2004, must be 
denied as a matter of law.  

In short, although the Board acknowledges that the General 
Counsel of VA has held that the addition of PTSD as a 
diagnostic entity in the schedule for rating mental disorders 
was a "liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a),  see VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 
(1997), because the veteran did not satisfy the criteria for 
a diagnosis of PTSD in April 1980, the evidence necessarily 
shows that he has not met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously since that time.  

Indeed, the veteran does not contend that he has been 
diagnosed as suffering from PTSD since April 1980, but rather 
contends that he had symptoms of PTSD beginning in service.  
By its terms, therefore, 38 C.F.R. § 3.114(a) is not 
applicable to the veteran's case.  

In reaching this determination, the Board observes that the 
veteran's reliance on McCay is misplaced.  The Board 
reiterates regardless of whether VA's April 1980 promulgation 
of Diagnostic Code 9411 constitutes a liberalizing law or VA 
issue, the veteran's claim must be denied because the 
evidence shows that he was not clearly diagnosed as having 
this disability until September 2004, i.e., there is no 
medical evidence that he has suffered from the condition 
since April 1980.  

In any event, because the veteran relies on McCay, the Board 
finds that a discussion of that case would be helpful in 
resolving this appeal.  

The Court held in McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997), that VA regulations 
promulgated pursuant to the Agent Orange Act of 1991, Pub. L. 
No. 102-4, constituted liberalizing regulations.  In McCay, 
the veteran argued that the effective date should be in the 
month when he was initially diagnosed as having the 
disability, i.e., in June 1987; the Board had affirmed the 
RO's assignment of May 24, 1990, the date the veteran's claim 
was received, as the appropriate effective date for the grant 
of service connection.  

The Court pointed out, however, that pursuant to 38 U.S.C.A. 
§ 5110(g), an effective date shall not be assigned prior to 
the effective date of any Act or VA issue, and it may not be 
more than one year prior to the date the veteran's 
application was filed or administrative date of entitlement, 
whichever was earlier.  

The Court also indicated that 38 C.F.R. § 3.114 set forth the 
criteria for obtaining a retroactive award based on a 
liberalized benefit; as noted above, the Court held that VA 
regulations promulgated pursuant to the Agent Orange Act of 
1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  Id.  

The Court reversed the Board and remanded the case for the 
assignment of an effective date for the grant of service 
connection of May 24, 1989.  In reaching this holding, the 
Court explained that the veteran was entitled to the benefit 
as a matter of law because he had submitted his claim in May 
1990, i.e., prior to the enactment of the liberalizing law, 
and that that law provided for an effective date for the 
grant of presumptive service connection of September 26, 
1985.  The Court stated that, pursuant to 38 C.F.R. § 3.114, 
the veteran was entitled to a grant of service connection of 
up to one year prior to the filing of his claim.  

McCay is based on the Court's interpretation of 38 C.F.R. 
§ 3.114, which provides, in pertinent part, that where 
compensation is awarded pursuant to a liberalizing law or VA 
issue that became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  

In contrast to McCay, where the veteran met all the 
eligibility criteria at the time he filed his claim in May 
1990, in this case, it is uncontested that the veteran was 
not diagnosed as having PTSD in April 1980 or for many years 
thereafter.  

Therefore, even though VA's addition of Diagnostic Code 9411 
for PTSD constituted a liberalizing law or VA issue, because 
he did not satisfy the criteria in April 1980 (or for more 
than two decades thereafter), the veteran had not met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue, i.e., 
April 11, 1980, and that such eligibility had not existed 
continuously from that date to the date of claim or 
administrative determination of entitlement, i.e., December 
10, 2004.  

To reiterate, the evidence does not show and the veteran does 
not contend that he has been diagnosed with PTSD since April 
1980, and thus 38 C.F.R. § 3.114(a), by its terms, is not 
applicable to the veteran's case.  

In addition, the record shows that the veteran did not file a 
formal or informal claim of service connection for PTSD prior 
to December 10, 2004, and indeed, he does not contend 
otherwise.  

In this regard, the Board notes that, although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

As such, any records of his VA treatment for psychiatric 
disability, dated prior to December 2004, cannot serve as a 
claim of service connection because service connection had 
not previously been established for PTSD and thus the mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Indeed, in Lalonde, the Board denied a claim for an effective 
date for service connection for an anxiety disorder earlier 
than the date of receipt of the claim for this condition, 
which was received in March 1993.  The Court, in affirming 
the Board, specifically observed that, while being treated by 
VA, the veteran had consistently complained, at least since 
1964, of suffering from a nervous condition.  

The Court held, however, that because the record was devoid 
of any communication from the veteran prior to March 1993 
that could be construed as a formal or informal claim for 
benefits that identified the benefit sought, service 
connection for his nervous condition prior to that time was 
prohibited.  Id. at 381-82.  

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and he filed no formal or 
informal claim of service connection for this disorder prior 
to December 10, 2004, he has already been given the earliest 
possible effective date for the grant of service connection 
for PTSD.  As such, this claim must be denied as a matter of 
law.  


ORDER

The claim for an effective date for the grant of service 
connection for PTSD, prior to December 10, 2004, is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


